EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 1, at the end of line 5, replacing the colon with a semi-colon.  
In claim 5, line 1, in the phrase “assembly of claim 4”, replacing “4” with --1--.
Cancel claims 11-15. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-15 directed to a species non-elected without traverse.  Accordingly, claims 11-15 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 6438207) discloses a cathode assembly of an X-ray tube (fig. 2), comprising: an emitter assembly including an emitter (22) coupled to an emitter support structure (20); and an electrode assembly including an electrode stack (32 and 20) and a plurality of bias electrodes (50, 70, 72); wherein the emitter assembly includes a plurality of independent components that are coupled together (20 and 22); wherein the electrode assembly includes a plurality of independent components that are coupled together (32, 50, 70, 72); and wherein the emitter assembly is coupled to the electrode assembly (fig. 2).
However, the prior art fails to disclose or fairly suggest a cathode assembly of an X-ray tube, including: wherein the emitter support structure comprises a crossbar and at least two insulating posts extending through at least two openings in the crossbar; and wherein the emitter assembly is coupled to the electrode assembly such that the crossbar of the emitter support structure is aligned within an opening of a support plate of the electrode assembly, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884